KENNISH, P. J.
— This suit was instituted by the collector of the revenue of Christian county against the Christian County Bank, appellant herein, to recover back taxes in the sum of three hundred and forty-two dollars and forty-seven cents, for the year 1905.
The petition is in the usual form.
The answer alleges, as a defense, that the defendant bank was duly assessed by the assessor.of the county and the valuation of the defendant’s property, as listed by the defendant, was placed upon the assessor’s books, without change. That the county board *196of equalization,' at its annual session in 1905', equalized the assessments, as shown by the assessor’s books, and made no change in the valuation of the defendant’s property' as given in said list and as shown in the assessor’s books, but that said board, before adjournment, made and caused to be spread upon the records, the following order, to-wit: “Ordered by the board that real and personal property situate in Christian county he raised ten per cent.”
It is further alleged that the tax books were adjusted and the taxes extended in conformity with said order and that by reason thereof the defendant’s property was placed upon the tax books and valued at the sum of nineteen thousand nine hundred and ninety-eight dollars, instead of eighteen thousand one hundred and eighty dollars, as shown by the said assessment list; that said order of the board of equalization is illegal and void; that the amount of taxes for which the defendant is legally liable for said year is two hundred and eighty-three dollars and four cents, which sum defendant tendered.to the collector and again tenders in court.
It is further alleged that no notice of the increased valuation of defendant’s property, so attempted to be made, was given to defendant, other than the publication of said order in the newspapers of said county, and that defendant is in no wise liable for the taxes levied on.the additional valuation extended on the collector’s books by virtue of said order.
A general demurrer to the answer was filed and sustained. The defendant refused to plead further and final judgment was rendered against it as prayed in the petition. From that judgment the- defendant appealed to this court.
No brief has been filed nor appearance entered by respondent in this court.
It appears from appellant’s brief that the pleadings in the trial court were agreed upon and that a *197case was made to determine the validity of the order of the county board of equalization assailed in defendant’s answer. No point is made as to proper parties to the suit or as to the validity of the assessment. Appellant states in its brief that, “The sole question to be determined is the validity of the order of the county board of equalization made on the 7th day of April as its last act before final adjournment and which is as follows: ‘ Ordered by the board that real and personal property situate in Christian county be raised ten per cent.’ ”
In making the order raising the valuation of the property for taxation in Christian county for the year 1905, the county board of equalization was acting in a judicial capacity, and, under the well settled rule of law applicable to judgments, its action was not subject to collateral attack. [Black v. McGonigle, 103 Mo. 192; State ex rel. v. Vaile, 122 Mo. 33; State ex rel. v. Western Union Tel. Co., 165 Mo. 502; State ex rel. v. Lumber Co., 198 Mo. 430.]
In the case of State ex rel. v. Western Union Tel. Co., supra, l. c. 517, the court said: “The defendant cannot avail itself of these cases, for the reasons, first, that it seeks to raise the question of discrimination by- a defense to an action at law to collect the taxes, and thereby collaterally attacks the judgment of the board of equalization; second, that such question can only be raised by a direct attack, in equity, and then only upon the condition precedent that it pays or tenders the amount justly due and only asks- to have the collection of the excess restrained.”
And in State ex rel. v. Lumber Co., supra, discussing the same subject, l. c. 439, the court said: “The act of the board in raising the assessment being judicial in its character is not subject to attack in this collateral way.”
Section 11403, Revised Statutes of 1909, confers power upon the county board of equalization, and *198makes it the duty of the board “to equalize the valuation and assessment of all such property, both real and personal, within their counties respectively, so that each tract of land shall be entered on the tax book at its true value.” And in the next succeeding section it is made the duty of the board to “raise the valuation of all such tracts or parcels of land and any personal property, such as in their opinion have been returned below their real value, according to the rule prescribed by'this chapter for such valuation.”
'Discussing this power of the board in the case of Black v. McGonigle, supra, l. c. 198, this court said: “The law, however, clearly contemplates that all property shall be.assessed at its true value (Sec. 6711), and if, in the opinion of the board, this has not been done, then the assessment may be increased so as to comply with the spirit and intention of the law. "Where the lands in one township have.been assessed at their true value, and those in another township have been assessed at a uniform lower rate, then the assessed value of the lands in the latter may be brought up to the standard of the former, and that is what appears to have been done in the present case. In such case it is not necessary to specify each parcel- of land thus increased. It is sufficient to increase the assessed value of all the lands in the particular township by one-order; and this increase may be made on a percentum basis. Says Cooley: In raising or reducing the assessment of a particular district, it is sufficient for the board to designate a percentage of increase or decrease.’ [Cooley on Taxation (2 Ed.), 122.]”
Under the foregoing provisions of the statutes it is made the duty of the board of equalization not only to equalize the valuation and assessment of all the property in the county, but to equalize it “so that each tract of land shall bo entered on the tax book at its true value,” and it shall “raise the valuation of all such tracts or parcels of land and any personal property, *199sucli as in their opinion have been returned below their real value, according to the rule prescribed by this chapter for such valuation.” The only limitation upon the power of the board in thus fixing the value of the taxable property is that it “shall not reduce the valuation of the real or personal property of the county below the value thereof as fixed by the said state board of equalization.”
This court held in the McGonigle case, supra, that it was within the power of the board to raise the valuation of the real estate of the county by townships, upon a percentage basis, and if the board finds no inequality in the assessment, but finds that both real and personal property have been assessed ten per cent below its “true value,” no valid reason appears why the board may not properly increase the value by one order as was done in this case.
The notice given by the board of equalization that it would meet on the fourth Monday of April to hear reasons, if any, why the increase in the valuation should not be made, was in accordance with the requirements of section 11404, Revised Statutes of 1909, and was sufficient.
The board of equalization was undoubtedly possessed of jurisdiction to increase the valuation of defendant’s property listed for taxation, and its action, under the facts of this case, is not open to collateral attack in the defense of a suit for the collection of the-taxes.
The demurrer to the answer was. properly sustained and the judgment is accordingly affirmed.
Ferriss, and Brown, JJ., concur.